ACCEPTED
                                                                                                         03-15-00121-CV
                                                                                                                4399793
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                    3/6/2015 12:53:57 PM
D AV I D A . E S C A M I L L A                                                       ENFORCEMENT DIVIS   ION
                                                                                                        JEFFREY  D. KYLE
   COUNTY ATTORNEY                                                                                                CLERK
                                                                                       SHARO N T ALL EY, DIRECT OR
   STEPHEN H. CAPELLE
     FIRST ASSIST ANT                                                                         T IM L ABADIE

     JAMES W. COLL INS                                                                      G ARY D. MART IN
   EXECUT IVE ASSIST ANT
                                                                                           FILED
                                                                                              N E I L IN
                                                                                                       KUCERA
 314 W. 11T H ST ., SUIT E 500                                                      3rd COURT    OF APPEALS
                                                                                             ANNALYNN COX
   AUST IN, T EXAS 78701
                                                                                        AUSTIN, TEXAS
      P. O. BOX 1748                                                                            RYAN F IT E
   AUST IN, T EXAS 78767                                                            3/6/2015 12:53:57 PM
                                                                                            INGRID ELLERBEE
      (512) 854-9513                                                                  JEFFREY D. KYLE
    FAX: (512) 854-4808
                                                                                             Clerk

                                                    March 6, 2015

        Mr. Jeffrey D. Kyle
        Third Court of Appeals
        P. O. Box 12547
        Austin, Texas 78711

                  RE:        No. 03-15-00121-CV; Tom Benson v. The State of Texas

                  Dear Mr. Kyle:

             I will be the lead counsel for the State of Texas in the above-referenced appeal.
        My mailing address is:

                  Travis County Attorney’s Office
                  P. O. Box 1748
                  Austin, Texas 78767

              My e-mail address is tim.labadie@traviscountytx.gov and my State Bar No. is
        11784853.

               Please take notice that the State of Texas does not oppose Mr. Benson’s Motion to
        Determine Proper Designation of Case and Appropriate Appellate Filing Fee, which
        was filed on March 6, 2015.

                  Thank you for your assistance in this matter.

                                                        Sincerely,

                                                        /s/ Tim Labadie
                                                        Tim Labadie
                                                        Assistant Travis County Attorney

        c:        Mr. Tom Benson (via e.mail: tomrbenson@gmail.com)




        326007